Order entered September 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00101-CV

  STACEY DORFMAN KIVOWITZ, SAMUEL GRANT DORFMAN, SCI
  TEXAS FUNERAL SERVICES, LLC D/B/A SPARKMAN/HILLCREST
    FUNERAL HOME AND D/B/A HILLCREST MAUSOLEUM AND
                MEMORIAL PARK, Appellants

                                       V.

                      LOUIS DORFMAN, SR., Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-13563

                                    ORDER

      Before the Court is appellants Stacey Dorfman Kivowitz and Samuel Grant

Dorfman’s September 20, 2021 unopposed motion to file corrected appellants’

brief or alternatively for three-day extension of time to file brief. We GRANT the

motion to the extent we ORDER the brief, as corrected, be filed no later than

September 24, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE